Citation Nr: 0510564	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-28 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 30, 1999, 
for the award of disability compensation for incomplete 
paralysis of the sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted a separate 10 percent 
evaluation for incomplete paralysis of the sciatic nerve, 
effective April 30, 1999.  The veteran appeals for an earlier 
effective date.  

On March 30, 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  


FINDINGS OF FACT

1.  A March 17, 1998, Board decision denied the veteran's 
claim for an increased rating for the residuals of a gunshot 
wound of the left buttock; the veteran filed a motion for 
reconsideration but withdrew his motion in September 1999, 
and the Chairman of the Board has not ordered a 
reconsideration.

2.  On April 30, 1999, the RO received a new claim for an 
increased rating for the veteran's service-connected 
residuals of a gunshot wound to the left hip and/or buttock 
with retained foreign body, Muscle Group XVII.

3.  In a January 2003 decision, the Board granted a separate 
additional 10 percent rating for mild incomplete paralysis of 
the sciatic nerve.

4.  In a February 2003 rating decision, the RO granted a 
separate 10 percent evaluation for incomplete paralysis of 
the sciatic nerve, effective April 30, 1999, the date the 
veteran's new claim for an increased rating was received.  


CONCLUSIONS OF LAW

1.  The March 17, 1998, Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2004).  

2.  The criteria for an effective date earlier than April 30, 
1999, for an award of disability compensation for incomplete 
paralysis of the sciatic nerve have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The veteran was granted, in part, the benefit for which he 
applied, and the sole issue currently before the Board is the 
initial effective date assigned for the award of compensation 
for his disability.  The Board observes that the issue on 
appeal was first raised in a notice of disagreement (NOD) 
submitted in response to VA's notice of its decision on a 
claim for which VA has already notified the claimant of the 
information and evidence necessary to substantiate the claim.  
In this regard, the Board observes that 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Thus, as the RO already gave the veteran a 
notice regarding the original claim, the Board finds no error 
in the RO's failure to send a subsequent notice as to the 
newly raised claim.

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has recently held that the failure to 
comply with the notice requirement of the VCAA is not 
prejudiced to the veteran if, as here, based on the facts 
alleged, no entitlement exist.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, the Court has held 
that a veteran asserting entitlement to an earlier effective 
date is not prejudiced by failure to provide him a VCAA 
notice if, based on the facts of the case, entitlement to an 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).

As discussed below, the Board has determined that the proper 
effective date is April 30, 1999, and no earlier, as a matter 
of law.  The Board finds, therefore, that he has not been 
prejudiced by the RO's failure to send a subsequent notice as 
to the newly raised claim.

Factual Background

In a March 17, 1998, decision, the Board, in relevant part, 
denied the veteran's claim for an increased rating for the 
residuals of a gunshot wound of the left buttock.  In April 
1998, the veteran filed a motion for reconsideration of the 
Board decision based on clear and unmistakable error.  In 
September 1999, the veteran withdrew his motion for 
reconsideration.  Accordingly, in a November 1999 decision, 
the Board dismissed the motion without prejudice to refiling.  
The Chairman of the Board has not ordered a reconsideration 
of the March 1998 decision.  The veteran did not file a 
notice of appeal with the U.S. Court of Appeals for Veterans 
Claims.  

On April 30, 1999, the RO received a new claim for an 
increased rating for the veteran's service-connected 
residuals of a gunshot wound to the left hip and/or buttock 
with retained foreign body, Muscle Group XVII.

In a June 1999 rating decision, the RO denied the veteran's 
claim.  The veteran timely perfected an appeal of this 
determination to the Board.  In a January 2003 decision, the 
Board granted a separate additional 10 percent rating for 
mild incomplete paralysis of the sciatic nerve.  Thereafter, 
in a February 2003 rating decision, the RO granted a separate 
10 percent evaluation for incomplete paralysis of the sciatic 
nerve, effective April 30, 1999, the date the veteran's new 
claim for an increased rating was received.  

The Board based its January 2003 decision, in part, on VA 
examinations conducted in September 2001 and May 2002, which 
suggest that the veteran's cramps in the left posterior thigh 
could be due to scar tissue formation around the sciatic 
nerve as a result of the veteran's in-service injury.  The 
Board also noted in that decision that a May 1999 VA 
examination report reflects that the veteran's symptoms are 
more reminiscent of restless leg syndrome or myoclonic jerks, 
and that examination of the lower extremities was 
orthopedically and neurologically unremarkable.  

Analysis

The veteran contends, in essence, that the effective date for 
the award of a separate 10 percent evaluation for incomplete 
paralysis of the sciatic nerve should be June 11, 1946, the 
effective date of service connection for his underlying 
residuals of a gunshot wound of the left buttock.

Applicable law concerning effective dates provides that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a) (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of direct service connection 
will be the day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of increase will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  The effective date of an 
award of increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or in behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  When submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals.  38 C.F.R. § 3.157 (2004). 

Initially, the Board observes that the March 17, 1998, Board 
decision denying an increased rating for the veteran's 
residuals of a gunshot wound of the left buttock is final.  
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) 
(2004).  Thus, the date of a new claim for an increased 
rating must be after March 17, 1998.  

Based on the above evidence and procedural history, the Board 
finds that the effective date of April 30, 1999, for the 
grant of a separate 10 percent rating for incomplete 
paralysis of the sciatic nerve is proper, as this is the date 
the veteran's claim for an increased rating was received by 
the RO.  Additionally, it was not factually ascertainable 
that an increase or separate rating was warranted within the 
one-year window preceding the receipt of his claim.  In this 
regard, the Board observes that the first indication that the 
veteran's disability warranted a separate evaluation is found 
in the September 2001 VA examination report.  The Board notes 
that no medical report dated or received prior to April 30, 
1999, and since March 17, 1998, attributes the veteran's 
neurological symptoms of the left leg to his in-service 
injury.

The Board is mindful of the veteran's request for an 
effective date retroactive to June 11, 1946, the effective 
date of service connection for his underlying residuals of a 
gunshot wound of the left buttock.  In this regard, the Board 
observes that the date of entitlement to an award of benefits 
is not necessarily the same as the date of entitlement to a 
certain rating.  See, e.g., Meeks v. West, 216 F.3d 1363 
(Fed. Cir. 2000).  The Board points out that he did not file 
a new claim for an increased rating prior to April 30, 1999, 
and since the final March 17, 1998, Board decision.  

The Board acknowledges that the record contains VA treatment 
reports reflecting complaints of leg cramps prior to April 
30, 1999.  In this regard, the Board observes that, even if 
the VA treatment reports dating from that time were to be 
liberally construed as a claim, the March 17, 1998, Board 
decision denying the veteran's claim for an increased rating 
essentially reflects an adjudication of any prior increased 
rating claims.  Moreover, the Board finds that the veteran 
did not file a specific claim for benefits until April 30, 
1999.

In sum, the Board concludes that the veteran did not file a 
new claim for an increased rating for his residuals of a 
gunshot wound of the left buttock until April 30, 1999, and 
that it was not factually ascertainable that an increase or 
separate rating was warranted within the one-year period 
preceding the receipt of this claim.  As such, April 30, 
1999, must be the effective date of the award of the separate 
10 percent rating for incomplete paralysis of the sciatic 
nerve.  




ORDER

Entitlement to an effective date earlier than April 30, 1999, 
for an award of disability compensation for incomplete 
paralysis of the sciatic nerve is denied



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


